Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SCHULER et al. (6,189,635).
	Regarding claims 1 and 8-9, SCHULER et al. discloses a battery box (a support for an equipment) comprising a tray assembly 30 comprised of horizontal bottom shelf 30, a vertical forward face 31, a front face 32, a vertical rear face 33, and a vertical back side 34 (C2:L46-48; Fig.3) (a non-depressible main body comprising at least one reception imprint which is concave); batteries 11 with a fixed height are installed on the tray assembly (which is concave and designed to hold in place at least partially the equipment) (C2:L48-50; Fig.2), the at least one reception imprint being configured to cooperate by complementarity of shapes with 40%-50% of a surface of the equipment (as seen in Figure 2) and the outer surface (39-Fig.3) of the support being flat outside the at least one reception imprint (Fig.3); at least one coating made of a waterproof elastomer designed to come into contact with the batteries (equipment) wherein the coating comprises polyurea (C2:L30-45). 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WINNARD (5,725,096).
	Regarding claims 11-12, WINNARD discloses a magnetic system of tool management wherein the tool management is produced by 
	providing a mould having a shape at least partially corresponding with a shape of at least one piece of equipment (Fig.2);
	applying a coating onto the mould wherein the coating includes urethanes or polyurethanes;
	and applying additional material thereunto wherein the additional material is a foam (C6:L30-40).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN (GB 2463269-of record) and in further view of SCHULER et al. (6,189,635).
	Regarding claim 1, MARTIN discloses an inventory item storage receptacle (7-Fig.1) (a support for an equipment) comprising at least one reception imprint which is concave (10a-f-Fig.2a) and designed to hold in place at least partially the equipment, and a flexible sheet that is attached to the body of the storage receptacle during the molding process such that it follows the contours of the recesses (a non-depressible main bodying comprising at least one coating)  wherein the flexible sheet acts as a means of preventing the tools from becoming soiled (waterproof coating) during the manufacturing process and to release the tools (pg.15, lines 20-21) designed to come into contact with the equipment.
	MARTIN is silent to said flexible sheet or coating to comprise polyurea.  However, SCHULER et al. discloses an equipment storage box wherein the box is coated with an elastomeric coating such as polyurea (C2:L29-35).  SCHULER et al. discloses the polyurea elastomer provides a flexible but extremely tough monolithic membrane which provides excellent abrasion and chemical resistance (C2:L43-45).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the storage receptacle of MARTIN by incorporating the elastomer coating comprising polyurea of SCHULER et al. in place of the flexible sheet of MARTIN.  The motivation for the combination would have been to obtain a storage receptacle for tools that provides excellent abrasion and chemical resistance (prevent the tools from getting soiled).
	Regarding claim 7, MARTIN discloses the receptacle can be coated with paint, dye, ink or similar in order to produce contrasting colours for the recesses and the surrounding material (pg.9, lines 1-4).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WINNARD (5,725,096) as applied to claims 11-12 and in further view of HORACEK et al. (4,389,454).
	The teachings of WINNARD are applied as described from claims 11-12.
	Regarding claim 13, WINNARD is silent to the foam being of polyurethane.  However, HORACEK et al. discloses the benefits of foam such as polyurethane foam commonly used for molding parts designed to house elements (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted polyurethane foam of HORACEK et al. for the foam of WINNARD in forming the tool management.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
	Applicant argues Martin does not disclose or suggest at least one coating covering the non-depressible main body.  Examiner agrees Martin does not disclose said limitation however, SCHULER et al. discloses an equipment storage box wherein the box is coated with an elastomeric coating such as polyurea (C2:L29-35).  SCHULER et al. discloses the polyurea elastomer provides a flexible but extremely tough monolithic membrane which provides excellent abrasion and chemical resistance (C2:L43-45).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the storage receptacle of MARTIN by incorporating the elastomer coating comprising polyurea of SCHULER et al. in place of the flexible sheet of MARTIN.  The motivation for the combination would have been to obtain a storage receptacle for tools that provides excellent abrasion and chemical resistance (prevent the tools from getting soiled).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742